20-11254-jlg       Doc 3022        Filed 08/25/21 Entered 08/25/21 11:38:26                     Main Document
                                               Pg 1 of 24



             Hearing Date and Time: August 26, 2021, at 11:00 a.m. (Prevailing Eastern Time)

Richard J. Cooper
Lisa M. Schweitzer
Luke A. Barefoot
Thomas S. Kessler
CLEARY GOTTLIEB STEEN & HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
Facsimile: (212) 225-3999

Counsel to the Debtors
and Debtors-in-Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                                      Chapter 11
    LATAM Airlines Group S.A., et al.,
                                                                      Case No.: 20-11254
                                                         1
                                              Debtors.
                                                                      Jointly Administered


                           AGENDA OF MATTERS SCHEDULED FOR
                          HEARING ON AUGUST 26, 2021 AT 11:00 A.M.


Time and Date of Hearing:                   August 26, 2021 at 11:00 a.m. (Prevailing

1
         The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification
number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte
Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K);
LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A.
(XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM-Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services LLC (XX-XXXXXXX); Maintenance Service Experts
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services, Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); LATAM Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (N/A); Holdco Colombia II SpA
(XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones
S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional
Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A.
(XX-XXXXXXX); ABSA Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corretora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors is:
6500 NW 22nd Street Miami, FL 33131.
20-11254-jlg   Doc 3022    Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                       Pg 2 of 24



                                   Eastern Time)

Location of Hearing:               The Honorable Judge Garrity, United States Bankruptcy
                                   Judge, United States Bankruptcy Court for the Southern
                                   District of New York, One Bowling Green, New York, NY
                                   10004. In light of COVID-19, the hearing will only be
                                   conducted telephonically. Parties wishing to participate in
                                   must make arrangements through CourtSolutions LLC
                                   (www.court-solutions.com). The filing and service deadline
                                   of any objections or responses to entry of a final order is
                                   listed below for each motion and application.

Copies of Motions:                 Copies of the pleadings can be viewed and/or obtained by:
                                   (i) accessing the Court’s website at
                                   www.nysb.uscourts.gov, or (ii) from the Debtors’ notice
                                   and claims agent, Prime Clerk LLC, located at One Grand
                                   Central Place, 60 East 42nd Street, Suite 1440, New York,
                                   New York 10165, at https://cases.primeclerk.com/LATAM
                                   or by calling +1 212 257 5450. Note that a PACER
                                   password is needed to access documents on the Court’s
                                   website.

  I.   STATUS CONFERENCE:

          1. Case Conference

 II.   UNCONTESTED MATTERS

          2. Omnibus Claims Objection Motion (Duplicate). Debtors’ Sixteenth Omnibus
             Objection (Non-Substantive) to Certain Claims Pursuant to 11 U.S.C. 502 and
             Fed. R. Bankr. P. 3007 (Duplicate). [Solely with Respect to Claim No. 2011].
             ECF No. 1889.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Adjournment of Debtors’ Sixteenth Omnibus Objection
                             (Non-Substantive) to Certain Claims Pursuant to 11 U.S.C. §
                             502 and Fed. R. Bankr. P. 3007 Solely with Respect to Claim No.
                             2011 Filed by Cargo Force, Inc. ECF No. 2049.

                          2. Second Notice of Adjournment of Hearing of Debtors' Sixteenth
                             Omnibus Objection (Non-Substantive) to Certain Claims
                             Pursuant to 11 U.S.C. 502 and Fed. R. Bankr. P. 3007 Solely
                             with Respect to Claim No. 2011 Filed by Cargo Force, Inc. ECF


                                             2
20-11254-jlg       Doc 3022         Filed 08/25/21 Entered 08/25/21 11:38:26                       Main Document
                                                Pg 3 of 24



                                      No. 2206.

                                  3. Third Notice of Adjournment of Hearing on Debtors' Sixteenth
                                     Omnibus Objection (Non-Substantive) to Certain Claims
                                     Pursuant to 11 U.S.C. 502 and Fed. R. Bankr. P. 3007 Solely
                                     with Respect to Claim No. 2011 filed by Cargo Force, Inc. ECF
                                     No. 2533.

                                  4. Fourth Notice of Adjournment of Hearing on Debtors' Sixteenth
                                     Omnibus Objection (Non-Substantive) to Certain Claims
                                     Pursuant to 11 U.S.C. 502 and Fed. R. Bankr. P. 3007 Solely
                                     with Respect to Claim No. 2011 filed by Cargo Force, Inc. ECF
                                     No. 2755.

                     iv.     Status: This matter is proceeding on an uncontested basis, solely with
                             respect to Claim No. 2011.

             3. WeWork Claim Objection Motion (Substantive). Debtors' Objection Pursuant
                to 11 U.S.C. 502 and Fed. R. Bankr. P. 3007 to Claim Number 1031 Filed by
                WeWork Chile SpA (Reduce and Allow). ECF No. 2734.

                       i.    Response Deadline: August 16, 2021 at 4:00 P.M.

                      ii.    Responses Received: None.

                     iii.    Related Documents: None.

                     iv.     Status: This matter is proceeding on an uncontested basis.

             4. Omnibus Union Claims Objection Motion (Substantive). Debtors' Twenty-
                Ninth Omnibus Objection (Substantive) to Certain Claims Filed by Unions
                Pursuant to 11 U.S.C. 502(b)(1) and Fed. R. Bankr. P. 3007 (No Liability).
                [Solely with respect to Claim No. 2346]. ECF No. 2756.

                       i.    Response Deadline: August 19, 2021 at 4:00 P.M.

                      ii.    Responses Received:

                                  1. Contestacion a la Impugnacion General y Acompaña
                                     Documentos.2 ECF No. 2971.

                                  2. Informal Undocketed Response from Sindicato de Trabajadores
                                     de Lan Chile S.A.

                     iii.    Related Documents:


2
    As per the direction of chambers, the Debtors are in the process of obtaining certified translations of this
    objection and the informal comments, which will be filed in advance of the September omnibus hearing.


                                                           3
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26           Main Document
                                        Pg 4 of 24



                          1. Notice of Adjournment of Hearing on Debtors' Twenty-Ninth
                             Omnibus Objection (Substantive) to Certain Claims filed by
                             Certain Unions Pursuant to 11 U.S.C. 502 and Fed. R. Bankr. P.
                             3007 (No Liability) Solely with Respect to Claim Nos. 1242,
                             1243, and 2266. ECF No. 2972.

                iv.    Status: This matter is proceeding on a uncontested basis, solely with
                       respect to Claim No. 2346.

          5. Claim No. 3951 Objection Motion. Debtors' Objection to Claim No. 3951
             Pursuant to 11 U.S.C. 502 and Fed. R. Bankr. P. 3007 (Reduce and Allow). ECF
             No. 2758.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    Responses Received:

                          1. The Claimant provided informal comments.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.

          6. Omnibus Claims Objection Motion (Non-Substantive). Debtors' Thirtieth
             Omnibus Objection (Non-Substantive) to Certain Claims Pursuant to 11 U.S.C.
             Section 502 and Fed. R. Bankr. P. 3007 (Amended, Duplicate, No Liability,
             Satisfied and Modified). ECF No. 2759.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Withdrawal of Debtors' Thirtieth Omnibus Objection
                             (Non-Substantive) to Certain Claims Pursuant to 11 U.S.C.
                             Section 502 and Fed. R. Bankr. P. 3007 Solely with Respect to
                             Claim No. 784 filed by East Coast Tank Sealing, Inc. ECF No.
                             2770.

                          2. Notice of Revised Proposed Order Pursuant to the Debtors'
                             Thirtieth Omnibus Objection (Non-Substantive) to Certain
                             Claims Pursuant to 11 U.S.C. 502 and Fed. R. Bankr. P. 3007.
                             ECF No. 2777.

                          3. Notice of Withdrawal of Debtors' Thirtieth Omnibus Objection
                             (Non-Substantive) to Certain Claims Pursuant to 11 U.S.C.
                             Section 502 and Fed. R. Bankr. P. 3007 Solely with Respect to


                                              4
20-11254-jlg   Doc 3022    Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                       Pg 5 of 24



                             Claim No. 3097 Filed by Wilmington Trust SP Services (Dublin)
                             Limited. ECF No. 2787.

                          4. Notice of Revised Exhibit A and Revised Proposed Order to
                             Debtors’ Thirtieth Omnibus Objection (Non-Substantive) to
                             Certain Claims Pursuant to 11 U.S.C. 502 and Fed. R. Bankr. P.
                             2007 (Amended, Duplicate, No Liability, Satisfied and Modified).
                             ECF No. 2852.

                          5. Notice of Withdrawal of Objection Solely with Respect to Claim
                             Nos. 3148 and 3185 Included in the Debtors' Thirtieth Omnibus
                             Objection (Non-Substantive) to Certain Claims Pursuant to 11
                             U.S.C. 502 and Fed. R. Bankr. P. 3007 (Amended, Duplicate, No
                             Liability, Satisfied, and Modified). ECF No. 2912.

                          6. Notice of Withdrawal of Objection Solely with Respect to Claim
                             Nos. 3148 and 3185 Included in the Debtors' Thirtieth Omnibus
                             Objection (Non-Substantive) to Certain Claims Pursuant to 11
                             U.S.C. Section 502 and Fed. R. Bankr. P. 3007 (Amended,
                             Duplicate, No Liability, and Satisfied and Modified). ECF No.
                             2914.

                          7. Notice of Withdrawal of Debtors' Thirtieth Omnibus Objection
                             (Non-Substantive) to Certain Claims Pursuant to 11 U.S.C. 502
                             and Fed. R. Bankr. P. 3007 Solely With Respect to Claim Nos.
                             2916, 3434 and 3435. ECF No. 2925.

                          8. Notice of Withdrawal of Debtors' Thirtieth Omnibus Objection
                             (Non-Substantive) to Certain Claims Pursuant to 11 U.S.C. 502
                             and Fed. R. Bankr. P. 3007 Solely with Respect to Claim No.
                             6130 Filed by Jamaica Civil Aviation Authority. ECF No. 2926.

                          9. Notice of Adjournment of Hearing of Debtors' Thirtieth Omnibus
                             Objection (Non-Substantive) to Certain Claims Pursuant to 11
                             U.S.C. 502 and Fed. R. Bankr. P. 3007 Solely with Respect to
                             Claim No. 2697 filed by Dester Corporation. ECF No. 2969.

                          10. Notice of Adjournment of Hearing on Debtors' Thirtieth
                              Omnibus Objection (Amended, Duplicate, No Liability, Satisfied,
                              and Modified) to Certain Claims Pursuant to 11 U.S.C. 502 and
                              Fed. R. Bankr. P. 3007 Solely with Respect to Claim No. 2238
                              Filed by Air BP PBF del Peru S.A.C. ECF No. 2970.

                          11. Notice of Revised Proposed Order Pursuant to the Debtors'
                              Objection to Claim No. 3951 Pursuant to 11 U.S.C. 502 and Fed.
                              R. Bankr. P. 3007 (Reduce and Allow). ECF No. 2995.

                          12. Notice of Withdrawal of Debtors' Thirtieth Omnibus Objection


                                             5
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 6 of 24



                              (Non-Substantive) to Certain Claims Pursuant to 11 U.S.C. 502
                              and Fed. R. Bankr. P. 3007 Solely with Respect to Claim No.
                              4558 Filed by IC AirLease One Limited. ECF No. 2998.

                          13. Notice of Revised Proposed Order Pursuant to the Debtors'
                              Thirtieth Omnibus Objection (Non-Substantive) to Certain
                              Claims Pursuant to 11 U.S.C. 502 and Fed. R. Bankr. P. 3007.
                              ECF No. 3003.

                iv.    Status: This matter is proceeding on an uncontested basis, except for
                       Claims No. 784, 2238, 2697, 2916, 3097, 3148, 3185, 3434, 3435, 4558,
                       and 6130 (as to which the Objection has been adjourned or withdrawn).

          7. Lease Agreement Motion - Orix. Debtors' Motion for an Order Authorizing the
             Debtors to Enter Into New Lease Agreements With Orix Aviation Systems Limited
             (MSNs 63316 and 63321). ECF No. 2855.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.

          8. Lease Amendment Agreement Motion – SL Alcyone. Debtors' Motion for an
             Order Authorizing the Debtors to Implement Certain Transactions, Including
             Entry Into a Guarantee Confirmation and Lease Amendment Agreement With SL
             Alcyone Ltd. (MSN 5101). ECF No. 2862.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.

          9. Lease Amendment Agreement Motion – Yamasa. Debtors’ Motion for an
             Order Authorizing the Debtors to Implement Certain Transactions, Including
             Entry Into Lease Amendment Agreements with Yamasa Sangyo Aircraft LA1
             Kumiai and Yamasa Sangyo Aircraft LA2 Kumiai. ECF No. 2863.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents: None.



                                              6
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 7 of 24



                iv.    Status: This matter is proceeding on an uncontested basis.

          10. Sale and Leaseback Agreement Motion – Sky Aero. Debtors’ Motion for an
              Order Authorizing the Debtors to Implement Certain Transactions, Including
              Entry Into Sale and Leaseback Agreements with Sky Aero Management Ltd.. ECF
              No. 2864.

                  i.   General Response Deadline: August 19, 2021 at 4:00 P.M.

                 ii.   UCC, AHG, and the Parent AHG Response Deadline: August 23,
                       2021 at 12:00 P.M.

                iii.   Responses Received: None.

                iv.    Related Documents: None.

                 v.    Status: This matter is proceeding on an uncontested basis.

          11. Lease Amendment Agreement Motion – Dia Patagonia and Dia Iguazu.
              Debtors' Motion for an Order Authorizing the Debtors to Implement Certain
              Transactions, Including Entry Into Lease Amendment Agreements with Dia
              Patagonia Ltd. and Dia Iguazu Ltd. ECF No. 2865.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.

          12. Lease Amendment Agreement Motion – Condor Leasing, FC Initial Leasing,
              Alma Leasing Co, and FI Timothy Leasing. Debtors' Motion for an Order
              Authorizing the Debtors to Implement Certain Transactions, Including Entry Into
              Lease Amendment Agreements with Condor Leasing Co., Ltd., FC Initial Leasing
              Ltd., Alma Leasing Co., Ltd., and FI Timothy Leasing Ltd. ECF No. 2866.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.

          13. Lease Amendment Agreement Motion – Gallo Finance. Debtors' Motion for
              an Order Authorizing the Debtors to Implement Certain Transactions, Including
              Entry Into Amended and Restated Lease Agreements with Gallo Finance Limited.
              ECF No. 2868.


                                              7
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 8 of 24



                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Revised Exhibit to Debtors' Motion for an Order
                             Authorizing the Debtors to Implement Certain Transactions,
                             Including Entry Into Amended and Restated Lease Agreements
                             With Gallo Finance Limited. ECF No. 3004.

                iv.    Status: This matter is proceeding on an uncontested basis.

          14. Omnibus Amendment Agreement Motion – Platero. Debtors' Motion for an
              Order Authorizing the Debtors to Implement Certain Transactions, Including
              Entry Into an Omnibus Amendment Agreement (The Platero Fleet). ECF No.
              2869.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Revised Proposed Order. ECF No. 2975.

                iv.    Status: This matter is proceeding on an uncontested basis.

          15. Assumption Motion – Airbus. Debtors’ Motion for an Order Authorizing the
              Assumption and Ratification of Certain Agreements with Airbus S.A.S. ECF No.
              2871.

                  i.   General Response Deadline: August 19, 2021 at 4:00 P.M.

                ii.    UCC, AHG, and the Parent AHG Response Deadline: August 23,
                       2021 at 12:00 P.M.

                iii.   Responses Received: None.

                iv.    Related Documents: None.

                 v.    Status: This matter is proceeding on an uncontested basis.

          16. Settlement Stipulation Motion – MTU. Debtors' Motion for Entry of an Order
              Approving Settlement Stipulation and Order By and Among the Debtors and MTU
              Maintenance Lease Services B.V. and MTU Maintenance Hannover GMBH. ECF
              No. 2872.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.


                                              8
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 9 of 24



                 ii.   Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.

          17. Financing Agreement Motion – Airbus and Banco Santander. Debtors'
              Motion for Entry of an Order (I) Authorizing the Debtors to Implement Certain
              Transactions, Including (A) Assumption of Certain Financing Agreements and (B)
              Entry Into Financing Agreement Amendments With Airbus S.A.S. and Banco
              Santander, S.A., (II) Approving the Settlement Agreement. ECF No. 2873.

                  i.   General Response Deadline: August 19, 2021 at 4:00 P.M.

                 ii.   UCC, AHG, and the Parent AHG Response Deadline: August 23,
                       2021 at 12:00 P.M.

                iii.   Responses Received: None.

                iv.    Related Documents: None.

                 v.    Status: This matter is proceeding on an uncontested basis.

          18. Lease Agreement Motion – Avolon Aerospace. Debtors’ Motion for an Order
              Authorizing the Debtors to Implement Certain Transactions, Including Entry Into
              Lease Agreements with Avolon Aerospace Leasing Limited or its Affiliates. ECF
              No. 2875.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.

          19. Aircraft Purchase Agreement Motion – Wacapou. Debtors' Motion for an
              Order Authorizing the Debtors to Implement Certain Transactions, Including
              Entry Into Aircraft Purchase Agreement With Wacapou Leasing S.A. (MSN 3662).
              ECF No. 2877.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.



                                              9
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 10 of 24



          20. Lease Amendment Agreement Motion – NBB Crow. Debtors’ Motion for an
              Order Authorizing the Debtors to Implement Certain Transactions, Including
              Entry Into a Lease Amendment Agreement with NBB Crow Co., Ltd. ECF No.
              2878.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on an uncontested basis.

          21. Transactions Motion – NBB Entities. Debtors' Motion for an Order
              Authorizing the Debtors to Implement Certain Transactions with NBB Entities
              (MSNs 4570, 5066). ECF No. 2879.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents:

                          1. Stipulation and Order By and Between the Debtors and Certain
                             Aircraft Counterparties (MSNs 4570 & 5066). ECF No. 2941.

                iv.    Status: This matter is proceeding on an uncontested basis.

          22. FTI Interim Fee Application. Third Application of FTI Consulting, Inc.,
              Financial Advisor for the Debtors, for Interim Allowance of Hourly
              Compensation for Professional Services Rendered and Reimbursement of
              Expenses Incurred from February 1, 2021 through May 31, 2021. ECF No. 2700.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          23. BCG Interim Fee Application. First Application of the Boston Consulting
              Group, Inc. and the Boston Consulting Group UK LLP, Strategic Advisor for the
              Debtors, for Interim Allowance of Fixed Rate Compensation for Professional
              Services Rendered from February 3, 2021 through March 31, 2021. ECF No.


                                             10
20-11254-jlg   Doc 3022      Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                         Pg 11 of 24



               2701.

                   i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                  ii.   Responses Received: None.

                 iii.   Related Documents:

                           1. Notice of Filing of Proposed Order Granting Interim
                              Applications for Allowance of Compensation and Reimbursement
                              of Expenses. ECF No. 3020.

                 iv.    Status: This matter is proceeding on an uncontested basis.

          24. E&Y Interim Fee Application. Third Application of Ernst & Young Auditores
              Independentes S.S. As Auditors for the Brazilian Debtors, for Interim Allowance
              of Compensation for Professional Services Rendered on a Fixed Fee Basis, and
              for Reimbursement of Expenses Incurred from February 1, 2021 through May 31,
              2021. ECF No. 2702.

                   i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                  ii.   Responses Received: None.

                 iii.   Related Documents:

                           1. Notice of Filing of Proposed Order Granting Interim
                              Applications for Allowance of Compensation and Reimbursement
                              of Expenses. ECF No. 3020.

                 iv.    Status: This matter is proceeding on an uncontested basis.

          25. Deloitte Impuestos Y Servicios Legales, S.C Interim Fee Application. Third
              Application of Deloitte Impuestos Y Servicios Legales, S.C., Tax Consultants for
              the Debtors for Interim Allowance of Fixed Compensation for Professional
              Services Rendered for the Period February 1, 2021 through May 31, 2021. ECF
              No. 2704.

                   i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                  ii.   Responses Received: None.

                 iii.   Related Documents:

                           1. Notice of Filing of Proposed Order Granting Interim
                              Applications for Allowance of Compensation and Reimbursement
                              of Expenses. ECF No. 3020.

                 iv.    Status: This matter is proceeding on an uncontested basis.


                                              11
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 12 of 24



          26. PricewaterhouseCoopers Consultores Auditores SpA Interim Fee
              Application. Second Application of PricewaterhouseCoopers Consultores
              Auditores SpA, External Auditors for the Debtors for Interim Allowance of
              Compensation for Professional Services Rendered (Fixed and Hourly Fees) and
              Reimbursement of Necessary Expenses Incurred from February 1, 2021 through
              May 31, 2021. ECF No. 2705.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          27. Togut Interim Fee Application. Third Application of Togut, Segal & Segal
              LLP, Co Counsel for the Debtors, for Interim Allowance of Hourly Compensation
              for Professional Services Rendered and for Reimbursement of Actual and
              Neccessary Expenses Incurred from February 1, 2021 through May 31, 2021.
              ECF No. 2707.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                ii.    Responses Received:

                          1. The United States Trustee has provided informal comments.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: The informal comments from the United States Trustee have
                       been resolved and this matter is proceeding on an uncontested basis.

          28. Claro Interim Fee Application. Third Application of Claro & Cia, Special
              Chilean Counsel for the Debtors, for Interim Allowance of Compensation for
              Professional Services Rendered and for Reimbursement of Actual and Necessary
              Expenses Incurred from June 1, 2020 Through and Including May 31, 2021. ECF
              No. 2709.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.




                                             12
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 13 of 24



                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          29. Demarest Interim Fee Application. Third Application of Demarest Advogados,
              Special Brazilian Counsel for the Debtors, for Interim Allowance of Hourly
              Compensation for Professional Services Rendered and for Reimbursement of
              Actual and Necessary Expenses Incurred from February 1, 2021 through May 31,
              2021. ECF No. 2710.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          30. Cleary Interim Fee Application. Third Application of Cleary Gottlieb Steen &
              Hamilton LLP, Counsel for the Debtors, for Interim Allowance of Compensation
              for Professional Services Rendered and for Reimbursement of Actual and
              Necessary Expenses Incurred from February 1, 2021 through May 31, 2021.
              ECF No. 2711.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                ii.    Responses Received:

                          1. The United States Trustee has provided informal comments.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: The informal comments from the United States Trustee have
                       been resolved and this matter is proceeding on an uncontested basis.



                                             13
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 14 of 24



          31. Deloitte Colombia Interim Fee Application. Third Application of D
              Contadores LTDA, Deloitte Colombia As Tax Outsourcing Service Provider for
              the Debtors, For Interim Allowance of Fixed Rate Compensation for Professional
              Services Rendered from February 1, 2021 through May 31, 2021. ECF No. 2712.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          32. LBCA Interim Fee Application. Third Application of Lee, Brock, Camargo,
              Advogados, Local Brazilian Litigation Counsel to the Debtors, for Interim
              Allowance of Compensation (Fixed, Hourly and Contingency Fees) for
              Professional Services Rendered and for Reimbursement of Actual and Necessary
              Expenses Incurred from February 1, 2021 through May 31, 2021. ECF No. 2715.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          33. Brigard Interim Fee Application. Third Application of Brigard & Urritia
              Abogados S.A.S. As Special Counsel for the Debtors, for Interim Allowance of
              Hourly and Fixed Compensation for Professional Services Rendered and for
              Reibursement of Actual and Necessary Expenses Incurred from February 1, 2021
              through May 31, 2021. ECF No. 2716.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents:

                          1. Exhibit “5” – Budget. ECF No. 3018.



                                             14
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 15 of 24



                          2. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          34. Deloitte Advisory SpA Interim Fee Application. Third Application of Deloitte
              Advisory SpA Tax Service Providers for the Debtors, for Interim Allowance of
              Fixed Compensation for Professional Services Rendered from February 1, 2021
              through May 31, 2021. ECF No. 2717.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          35. PJT Interim Fee Application. Third Application of PJT Partners As Investment
              Banker to the Debtors and Debtors In Possession for Allowance of Fixed
              Compensation for Services Rendered and for Reimbursement of All Actual and
              Necessary Expenses Incurred for the Period February 1, 2021 through May 31,
              2021. ECF No. 2718.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          36. Dechert Interim Fee Application. Third Interim Fee Application of Dechert
              LLP for Compensation for Services Rendered and Reimbursement of Expenses as
              Counsel to the Official Committee of Unsecured Creditors for the Period from
              February 1, 2021 Through May 31, 2021. ECF No. 2719.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                ii.    Responses Received:


                                             15
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                        Pg 16 of 24



                          1. The United States Trustee has provided informal comments.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: The informal comments from the United States Trustee have
                       been resolved and this matter is proceeding on an uncontested basis.

          37. Klestadt Interim Fee Application. Third Interim Fee Application of Klestadt
              Winters Jureller Southard & Stevens, LLP for Compensation for Services
              Rendered and Reimbursement of Expenses as Counsel to the Official Committee
              of Unsecured Creditors for the Period from February 1, 2021 Through May 31,
              2021. ECF No. 2720.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          38. RPC Abogados Interim Fee Application. Summary and Third Application of
              RPC Abogados CIA LTDA, As Tax Compliance Service Provider for the Debtors
              for Interim Allowance of Fixed Rate Compensation for Professional Services
              Rendered from February 1, 2021 through May 31, 2021. ECF No. 2721.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                 ii.   Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.

          39. Deloitte Peru Interim Fee Application. Third Application of Deloitte Peru As
              Tax Outsourcing Service Provider for the Debtors for Interim Allowance of Fixed
              Rate Compensation for Professional Services Rendered from February 1, 2021


                                             16
20-11254-jlg   Doc 3022      Filed 08/25/21 Entered 08/25/21 11:38:26          Main Document
                                         Pg 17 of 24



               through May 31, 2021. ECF No. 2722.

                   i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                  ii.   Responses Received: None.

                 iii.   Related Documents:

                           1. Notice of Filing of Proposed Order Granting Interim
                              Applications for Allowance of Compensation and Reimbursement
                              of Expenses. ECF No. 3020.

                 iv.    Status: This matter is proceeding on an uncontested basis.

          40. Conway MacKenzie Interim Fee Application. Second Interim Fee Application
              of Conway MacKenzie, LLC for Compensation Earned and Expenses Incurred as
              Financial Advisor to the Official Committee of Unsecured Creditors for the
              Period from February 1, 2021 Through May 31, 2021. ECF No. 2723.

                   i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                  ii.   Responses Received: None.

                 iii.   Related Documents:

                           1. Notice of Filing of Proposed Order Granting Interim
                              Applications for Allowance of Compensation and Reimbursement
                              of Expenses. ECF No. 3020.

                 iv.    Status: This matter is proceeding on an uncontested basis.

          41. Ferro Interim Fee Application. Third Interim Fee Application of Ferro, Castro
              Neves, Daltro & Gomide Advogados for Compensation for Services Rendered and
              Reimbursement of Expenses as Brazilian Counsel to the Official Committee of
              Unsecured Creditors for the Period from February 1, 2021 Through May 31,
              2021. ECF No. 2725.

                   i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                  ii.   Responses Received: None.

                 iii.   Related Documents:

                           1. Notice of Filing of Proposed Order Granting Interim
                              Applications for Allowance of Compensation and Reimbursement
                              of Expenses. ECF No. 3020.

                 iv.    Status: This matter is proceeding on an uncontested basis.



                                              17
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26             Main Document
                                        Pg 18 of 24



          42. Morales & Besa Interim Fee Application. Third Interim Fee Application of
              Morales & Besa LTDA for Compensation for Services Rendered and
              Reimbursement of Expenses as Chilean Counsel to the Official Committee of
              Unsecured Creditors for the Period from February 1, 2021 Through May 31,
              2021. ECF No. 2730.

                  i.   Response Deadline: July 29, 2021 at 4:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents:

                          1. Notice of Filing of Proposed Order Granting Interim
                             Applications for Allowance of Compensation and Reimbursement
                             of Expenses. ECF No. 3020.

                iv.    Status: This matter is proceeding on an uncontested basis.


III.   CONTESTED MATTERS

          43. Omnibus CAXDAC Claims Objection Motion (Substantive). Debtors'
              Twenty-Eighth Omnibus Objection (Substantive) to Certain Claims filed by
              CAXDAC Pursuant to 11 U.S.C. 502(b)(1) and Fed. R. Bankr. P. 3007. ECF No.
              2733.

                  i.   Response Deadline: August 16, 2021 at 4:00 P.M.

                ii.    Responses Received:

                          1. Opposition of CAXDAC to the Debtors’ Twenty-Eight Objection
                             (Substantive) to Certain Claims Filed by CAXDAC. ECF No.
                             2942.

                          2. Debtors' Reply to CAXDAC's Opposition to the Debtors' Twenty-
                             Eighth Objection (Substantive) to Certain Claims filed by
                             CAXDAC. ECF No. 3001.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on a contested basis.

          44. Shareholders’ Committee Rule 2004 Motion. Motion to Ad Hoc Committee of
              Shareholders for Entry of Order Authorizing and Directing Discovery from
              Debtors Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure.
              ECF No. 2819.

                  i.   Response Deadline: August 19, 2021 at 4:00 P.M.



                                              18
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26             Main Document
                                        Pg 19 of 24



                 ii.   Responses Received:

                          1. Debtors' Opposition to Motion of Ad Hoc Committee of
                             Shareholders for Entry of Order Authorizing and Directing
                             Discovery from Debtors Pursuant to Rule 2004 of the Federal
                             Rules of Bankruptcy Procedure. ECF No. 2968.

                          2. Ad Hoc Committee of Shareholders’ Omnibus (I) Reply in
                             Support of Motion for Entry of Order Authorizing and Directing
                             Discovery from Debtors Pursuant to Rule 2004 of Federal Rules
                             of Bankruptcy Procedure and (II) Limited Objection to Proposed
                             Order Appointing Mediator and Establishing Procedures for
                             Mediation. ECF No. 3002.

                iii.   Related Documents: None.

                iv.    Status: This matter is proceeding on a contested basis.

IV.   ADJOURNED MATTERS

          1. Rule 2004 Motion. Debtors’ Motion for an Order Establishing Procedures for
             the Debtors’ Issuance of Subpoenas for the Production of Documents and
             Authorizing the Examination of Persons and Entities Pursuant to Bankruptcy Rule
             2004. ECF No. 1171.

                  i.   Response Deadline: October 13, 2020 at 4:00 P.M.

                 ii.   Responses Received:

                          1. Objection of the Official Committee of Unsecured Creditors to
                             the Debtors' Motion for Entry of Order Establishing Procedures
                             for the Debtors' Issuance of Subpoenas for the Production of
                             Documents and Authorizing the Examination of Persons and
                             Entities Pursuant to Bankruptcy Rule 2004. ECF No. 1186.

                          2. Joinder of Aircraft Counterparties to Objection of The Official
                             Committee Of Unsecured Creditors To The Debtors’ Motion For
                             Entry of Order Establishing Procedures for The Debtors’
                             Issuance of Subpoenas for the Production of Documents and
                             Authorizing the Examination of Persons and Entities Pursuant
                             To Bankruptcy Rule 2004. ECF No. 1188.

                          3. Joinder of BNP Paribas and Certain Export Credit Agencies to
                             Objection of the Official Committee of Unsecured Creditors to
                             the Debtors’ Motion for Entry of Order Establishing Procedures
                             for the Debtors’ Issuance of Subpoenas for the Production of
                             Documents and Authorizing the Examination of Persons and
                             Entities Pursuant to Bankruptcy Rule 2004. ECF No. 1189.


                                              19
20-11254-jlg   Doc 3022    Filed 08/25/21 Entered 08/25/21 11:38:26           Main Document
                                       Pg 20 of 24



                          4. Joinder of Contract Counterparties to the Objection of the
                             Official Committee of Unsecured Creditors to the Debtors’
                             Motion for an Order Establishing Procedures for the Debtors’
                             Issuance of Subpoenas for the Production of Documents and
                             Authorizing the Examination of Persons and Entities Pursuant to
                             Bankruptcy Rule 2004. ECF No. 1190.

                          5. Joinder of Aircraft Counterparty to the Objection of the Official
                             Committee of Unsecured Creditors to the Debtors’ Motion for an
                             Order Establishing Procedures for the Debtors’ Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 1191.

                          6. Joinder of Aircraft Counterparty to the Objection of the Official
                             Committee of Unsecured Creditors to the Debtors’ Motion for
                             Entry of Order Establishing Procedures for the Debtors Issuance
                             of Subpoenas for the Production of Documents and Authorizing
                             the Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 1192.

                          7. Joinder to Objection of the Official Committee of Unsecured
                             Creditors to the Debtors' Motion for Entry of Order Establishing
                             Procedures for the Debtors’ Issuance of Subpoenas for the
                             Production of Documents and Authorizing the Examination of
                             Persons and Entities Pursuant to Bankruptcy Rule 2004. ECF
                             No. 1194.

                          8. Joinder to Objection of the Official Committee of Unsecured
                             Creditors to the Debtors' Motion for Entry of an Order
                             Establishing Procedures for the Debtors’ Issuance of Subpoenas
                             for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 1195.

                          9. Joinder of Avolon Aerospace to the Objection of the Official
                             Committee of Unsecured Creditors to the Debtors’ Motion for
                             Entry of Order Establishing Procedures for the Debtors’
                             Issuance of Subpoenas for the Production of Documents and
                             Authorizing the Examination of Persons and Entities Pursuant to
                             Bankruptcy Rule 2004. ECF No. 1201.

                          10. Joinder of Crédit Agricole Corporate and Investment Bank, as
                              Agent Under the Spare Engine Facility, to the Objection of the
                              Official Committee of Unsecured Creditors to the Debtors’
                              Motion for Entry of Order Establishing Procedures for the
                              Debtors’ Issuance of Subpoenas for the Production of


                                             20
20-11254-jlg   Doc 3022    Filed 08/25/21 Entered 08/25/21 11:38:26         Main Document
                                       Pg 21 of 24



                             Documents and Authorizing the Examination of Persons and
                             Entities Pursuant to Bankruptcy Rule 2004. ECF No. 1202.

                          11. Joinder of Natixis, as Agent Under the Yeco and Jacana
                              Facilities, to the Objection of the Official Committee of
                              Unsecured Creditors to the Debtors’ Motion for Entry of Order
                              Establishing Procedures for the Debtors’ Issuance of Subpoenas
                              for the Production of Documents and Authorizing the
                              Examination of Persons and Entities Pursuant to Bankruptcy
                              Rule 2004. ECF No. 1203.

                iii.   Related Documents:

                          1. Notice of Adjournment of Hearing on Debtors' Motion for an
                             Order Establishing Procedures for the Debtors' Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 1332.

                          2. Notice of Adjournment of Hearing on Debtors' Motion for an
                             Order Establishing Procedures for the Debtors' Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 1478.

                          3. Notice of Adjournment of Hearing on Debtors' Motion for an
                             Order Establishing Procedures for the Debtors' Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 1631.

                          4. Notice of Adjournment of Hearing on Debtors’ Motion for an
                             Order Establishing Procedures for the Debtors’ Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 1864.

                          5. Notice of Adjournment of Hearing on Debtors’ Motion for an
                             Order Establishing Procedures for the Debtors’ Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 2062.

                          6. Notice of Adjournment of Hearing on Debtors' Motion for an
                             Order Establishing Procedures for the Debtors' Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 2219.


                                            21
20-11254-jlg   Doc 3022    Filed 08/25/21 Entered 08/25/21 11:38:26         Main Document
                                       Pg 22 of 24



                          7. Notice of Adjournment of Hearing on Debtors' Motion for an
                             Order Establishing Procedures for the Debtors' Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 2348.

                          8. Notice of Adjournment of Hearing on Debtors' Motion for an
                             Order Establishing Procedures for the Debtors' Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 2562.

                          9. Notice of Adjournment of Hearing on Debtors' Motion for an
                             Order Establishing Procedures for the Debtors' Issuance of
                             Subpoenas for the Production of Documents and Authorizing the
                             Examination of Persons and Entities Pursuant to Bankruptcy
                             Rule 2004. ECF No. 2757.

                          10. Notice of Adjournment of Hearing on Debtors' Motion for an
                              Order Establishing Procedures for the Debtors' Issuance of
                              Subpoenas for the Production of Documents and Authorizing the
                              Examination of Persons and Entities Pursuant to Bankruptcy
                              Rule 2004. ECF No. 2943.

                iv.    Status: This matter is adjourned to the September 23, 2021 omnibus
                       hearing.

          2. MTU Motion for Payment of Administrative Expenses. Motion for Allowance
             and Payment of MTU Maintenance Lease Services B.V.s Administrative Expense
             Lease Rejection Claim. ECF No. 1489.

                  i.   Response Deadline: May 12, 2021 at 4:00 P.M.

                ii.    Responses Received: The deadline for responses is May 12, 2021.

                iii.   Related Documents:

                          1. Notice of Adjournment of Hearing on Motion for Allowance and
                             Payment of MTU Maintenance Lease Services B.V.’S
                             Administrative Expense Lease Rejection Claim. ECF No. 1862.

                          2. Notice of Adjournment of Hearing on Motion for Allowance and
                             Payment of MTU Maintenance Lease Services B.V.’S
                             Administrative Expense Lease Rejection Claim. ECF No. 2325.

                          3. Notice of Adjournment of Hearing on Motion for Allowance and
                             Payment of MTU Maintenance Lease Services B.V.s
                             Administrative Expense Lease Rejection Claim. ECF No. 2937.


                                             22
20-11254-jlg   Doc 3022     Filed 08/25/21 Entered 08/25/21 11:38:26         Main Document
                                        Pg 23 of 24



                iv.    Status: This matter was adjourned sine die.

          3. Motion to Reject Aircraft. Debtors’ Third Motion for Entry of an Order (I)
             Authorizing Debtors to Reject Certain Aircraft Leases and Abandon Certain
             Aircraft and (II) Approving Return Procedures (MSNs 2924, 5666, and 5654).
             ECF No. 735.

                  i.   Response Deadline: August 19, 2021 at 12:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is adjourned to the September 23, 2021 omnibus
                       hearing.

          4. Motion to Reject Aircraft. Debtors’ Fourth Motion for Entry of an Order (I)
             Authorizing Debtors to Reject Certain Aircraft Leases and Abandon Certain
             Aircraft and (II) Approving Return Procedures (MSNs 3733, 1304, 1526, 3595,
             2894, 2872, 2858, 2845, 5748, 5686, 5707, 5764, 5845, and 5883). ECF No.
             1061.

                  i.   Response Deadline: August 19, 2021 at 12:00 P.M.

                ii.    Responses Received: None.

                iii.   Related Documents: None.

                iv.    Status: This matter is adjourned to the September 23, 2021 omnibus
                       hearing.




                                             23
20-11254-jlg   Doc 3022   Filed 08/25/21 Entered 08/25/21 11:38:26         Main Document
                                      Pg 24 of 24



                                        ***

  Dated: August 25, 2021
         New York, New York                   /s/ Lisa M. Schweitzer
                                              Richard J. Cooper
                                              Lisa M. Schweitzer
                                              Luke A. Barefoot
                                              Thomas S. Kessler
                                              CLEARY GOTTLIEB STEEN &
                                              HAMILTON LLP
                                              One Liberty Plaza
                                              New York, New York 10006
                                              Telephone: (212) 225-2000
                                              Facsimile: (212) 225-3999

                                              Counsel to the Debtors and
                                              Debtors-in-Possession




                                        24
